DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to because: 
Figure 31B depicts the secondary reservoir 73, which appears to be on the inside of the exterior wall. However, claim 9 states that the secondary reservoir is exterior the outer surface and therefore is inconsistent with the drawings.   
Figures 35 and 36 depict the nozzle system, with 100 being the spray nozzle and spray head 108. However, claim 19 states that the spray nozzle is in fluid communication with and rotatable with respect to the spray head, which is inconsistent with figures 35 and 36.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 
action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 states “a spray nozzle in fluidic communication with the spray head and rotatable with 
respect to the spray head…”. However, in figures 35, 36 and in the specification the spray head (108) rotates with respect to the nozzle (100). This claim is unclear in comparison to the drawings and the specification and clarification is required. Claims 20 and 21 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Linneberg (US 20180263201 A1) (as cited by applicant in IDS) in view of Tyink (US 20210161091 A1).
Regarding claim 1, Linneberg teaches an aeroponic grow system, comprising: a cover (50); the 
sidewall (30) having an inner surface (inside of 93 and 36), an outer surface (93) and a top end; and a wall system (20) located between the base (40) and the cover (50), the wall system (20) including a plurality of planar, modular wall panels (30), each ring level having an equal number of wall panels (panels of planter section 30), the wall system having one or more ring levels (30, Linneberg) stacked upon each other, and the cover (50, Linneberg) being located on a topmost ring level defining an interior wherein the wall panels have an inner surface and an outer surface transected by a plurality of grow sites (80).
	Linneberg fails to teach a base having a bottom wall integral with a sidewall; the sidewall encompassing and upstanding from the bottom wall and defining a reservoir; the wall panels being removably interconnected at their first and second side edges to form a ring level; with a bottommost ring level being stacked directly onto the sidewall of the base.
	Tyink teaches a base having a bottom wall (104) integral with a sidewall (102), the sidewall (102) encompassing and upstanding from the bottom wall (104) and defining a reservoir (cavity of 104); the wall panels being removably interconnected (see fig 1A and 1B) at their first and second side edges to form a ring level; with a bottommost ring level (112) being stacked directly onto the sidewall of the base (104, Tyink).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify Linneberg with the bottom wall being integral with the sidewall and directly stacked, in additional to the removably interconnected wall panels as taught by Tyink in order to increase structural integrity while ensuring ease of disassembly. 
	
Regarding claim 2, Linneberg and Tyink (hereafter referred to as the modified reference) teaches the aeroponic grow system of claim 1 and Linneberg further teaches wherein each ring level (30) comprises eight wall panels (Planter sections will have at least three side walls, and can be four, five, six, seven, eight, etc., paragraph 0021) to define an octagonal shape.

Regarding claim 7, the modified reference teaches the aeroponic grow system of claim 1, and Linneberg further teaches wherein grow sites (80) are configured to support plants such that roots protrude through an interior opening (82) into the interior of the system and such that foliage grows out of an exterior opening (exterior opening of pot 80, see figure 1).

Regarding claim 11, the modified reference teaches the aeroponic grow system of claim 1, and Linneberg further teaches wherein the inner surface includes at least one water-directing channel (33 and 34 on inner surface 36) above each grow site.

Regarding claim 12, the modified reference teaches the aeroponic grow system of claim 1, and Linneberg further teaches wherein each grow site (80) includes an exterior opening; and further including one or more removable covers (see fig 13) connected to the grow site to cover the exterior opening. Linneberg teaches removable cover on the containers in figure 13, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange Linneberg such that the covers are on all the grow sites, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Regarding claim 13, the modified reference teaches the aeroponic grow system of claim 1, and Linneberg further teaches wherein the grow sites are arranged in a checkerboard-like pattern on each wall panel (see fig 1).

Regarding claim 14, the modified reference teaches the aeroponic grow system of claim 1, and Linneberg further teaches wherein each wall panel includes: a top end and bottom end interconnected by the first and second side edges (edges of 91 and 93), a top ledge (31) formed at the top end of the wall and configured to receive the bottom end (32) of the wall panel of a vertically adjacent wall panel such that the inner surfaces of vertically adjacent wall panels are coplanar.

Regarding claim 16, the modified reference teaches the aeroponic grow system of claim 1, and Linneberg teaches wherein the base is unitary having a plurality angled side walls equal to the number of wall panels in each ring level (6 panels of 30, 6 panels of base).
Tyink further teaches the base having an interior ledge along at least part of the top end (ledges of 150) configured to receive the bottommost ring level such that the inner surfaces of the wall panels (102) of the bottommost ring level are flush with the inner surface of the base.

Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Linneberg (US 20180263201 A1) (as cited by applicant in IDS) in view of Tyink (US 20210161091 A1) as applied to claim 1 above and further in view of Renard (WO 2019043341 A1) and Klein (US 10986791 B2).
Regarding claim 3, the modified references teaches the aeroponic grow system of claim 1. 
The modified reference fails to teach wherein each grow site comprises: a quadrilateral opening 
in the wall panel; each opening having a top and a bottom interconnected by a first side and a second side; a first interior sidewall extending into the interior at the first side; the first interior sidewall having a first interior edge and a first bottom edge; a second interior sidewall extending into the interior at the second side; the second interior sidewall having a second interior edge and a second bottom edge; the grow site having a first back wall extending from the first interior edge; the grow site having a second back wall extending from the second interior edge; each grow site further comprises a first exterior side extending outwardly from the outer surface; a second exterior side extending outwardly from the outer surface; the first exterior side having a first top edge and a first exterior edge; the second exterior side having a second top edge and a second exterior edge; the grow site having an exterior front wall extending between the first and second exterior sides at the first and second exterior edges; the exterior front wall having a front top edge.
	Renard teaches a quadrilateral opening in the wall panel; each opening having a top and a bottom interconnected by a first side and a second side; (window 30 for pot 4, see fig 1), a first interior sidewall extending into the interior at the first side (first sidewall of pot 4, i.e. interior side of sidewall 41, see fig 3), the first interior sidewall having a first interior edge and a first bottom edge (edges of sidewall 41 of pot 4, see fig 3), a second interior sidewall extending into the interior at the second side (second sidewall of pot 4, i.e. interior side of sidewall 42, see fig 3), the second interior sidewall having a second interior edge and a second bottom edge (interior edges of sidewall 42, see fig 3), each grow site further comprises a first exterior side (exterior side of sidewall 41 of pot 4, see fig 3) extending outwardly from the outer surface; a second exterior side extending outwardly from the outer surface (exterior side of sidewall 42 of pot 4, see fig 3), the first exterior side having a first top edge and a first exterior edge (exterior edges of 41, fig 3), the second exterior side having a second top edge and a second exterior edge (exterior edges of 42, fig 3), the grow site having an exterior front wall extending between the first and second exterior sides at the first and second exterior edges (front wall of pot 4, see fig 1), the exterior front wall having a front top edge (edge of front wall of pot 4, see fig 1).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the modified reference with the rectangular shape and therefore the interior and exterior sidewalls and edges of Renard in order to accommodate a rectangular pot and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
	Klein teaches the grow site having a first back wall extending from the first interior edge (see left back wall 1901 in figure 19); the grow site having a second back wall extending from the second interior edge (right back wall in figure 19). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the back wall of Renard (43) with the two piece back wall as taught by Klein in order to include a slot for drainage. 

	Regarding claim 5, the modified reference of Linneberg, Tyink, Renard and Klein teach the aeroponic grow system of claim 3.  
	Renard further teaches wherein the first interior sidewall is perpendicular to the inner surface (Linneberg figures 2 & 4, Renard figures 1 and 3), the second interior sidewall is perpendicular to the inner surface (Linneberg figures 2 & 4, Renard figures 1 and 3), the first exterior side is perpendicular to the outer surface (Linneberg figures 2 & 4, Renard figures 1 and 3), the second exterior side is perpendicular to the outer surface (Linneberg figures 2 & 4, Renard figures 1 and 3). 

	Regarding claim 6, the modified reference teaches the aeroponic grow system of claim 3. 
	Klein further teaches wherein the first back is perpendicular to the first interior side (see left back wall 1901 in figure 19); the second back is perpendicular to the second interior side (right back wall in figure 19). 

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Linneberg (US 20180263201 A1) (as cited by applicant in IDS) in view of Tyink (US 20210161091 A1) as applied to claim 1 above and further in view of Klein (US 10986791 B2).
Regarding claim 4, the modified reference teaches the aeroponic grow system of claim 1.
The modified reference fails to teach wherein the grow site is frusto pyramidal in shape of an
inverted four-sided pyramid.
	 Klein teaches wherein the grow site is frusto pyramidal in shape of an inverted four-sided pyramid (see figures 9 and 11).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the pot of the modified reference to be a frusto-pyramidal shape as taught by Klein such that the smaller end can allow for root growth out of the pot while supporting the plant in the pot and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

	Regarding claim 10, the modified reference teaches the aeroponic grow system of claim 1, wherein each grow site is angled with respect to the wall panel (angled grow sites 80, see figure 1).
	The modified reference fails to teach wherein each grow site is a rectangular cuboid.
	Renard teaches wherein each grow site is a rectangular cuboid (pot 4, figure 1).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the grow sites of the modified reference with the rectangular cuboid shape of Renard in order to accommodate a rectangular shaped pot and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Linneberg (US 20180263201 A1) (as cited by applicant in IDS) in view of Tyink (US 20210161091 A1) as applied to claim 7 above and further in view of Klein (US 10986791 B2).
Regarding claim 8, the modified reference teaches the aeroponic grow system of claim 7. 
The modified reference fails to teach wherein the interior opening is L-shaped.
Klein teaches wherein the interior opening is L-shaped (L-shaped opening at 517, see figure 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the opening in the grow sites of the modified reference with the L-shaped opening of Klein in order to easily accommodate a larger root system, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Linneberg (US 20180263201 A1) (as cited by applicant in IDS) in view of Tyink (US 20210161091 A1) as applied to claim 7 above and further in view of Greaves (WO 2014100854 A1). 
Regarding claim 9, the modified reference teaches the aeroponic grow system of claim 7. 
The modified reference fails to teach wherein each grow site includes a secondary reservoir
exterior to the outer surface, the secondary reservoir being configured to retain a volume of liquid.
	Greaves teaches wherein each grow site includes a secondary reservoir exterior to the outer surface (reservoir 62, figs 7 and 8), the secondary reservoir being configured to retain a volume of liquid.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the opening in the grow sites of the modified reference with the exterior secondary reservoir as taught by Greaves in order to ensure the grow sites have a place to retain water without the plant’s roots becoming waterlogged.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Linneberg (US 20180263201 A1) (as cited by applicant in IDS) in view of Tyink (US 20210161091 A1) as applied to claim 1 above and further in view of Wen (FR 2888678 A1). 
Regarding claim 15, the modified reference teaches the aeroponic grow system of claim 1.
The modified reference fails to teach wherein the wall panel includes a hemispherical ball-joint 
tongue formed along the first side edge of the wall panel and configured to mate with a complementary hemispherical groove formed along the second side edge of the wall panel to create a click-lock seam that prevents water egress.
	Wen teaches wherein the wall panel includes a hemispherical ball-joint tongue (171 & 172) formed along the first side edge of the wall panel and configured to mate with a complementary hemispherical groove (164) formed along the second side edge of the wall panel to create a click-lock seam that prevents water egress (see figure 1). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the wall panel connections of the modified reference with the hemispherical ball-joint tongue of Wen in order to ensure the sidewalls are sturdy and do not allow water leakage.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Linneberg (US 20180263201 A1) (as cited by applicant in IDS) in view of Tyink (US 20210161091 A1) as applied to claim 1 above and further in view of Gaines (US 3550319 A) and Blackburn (US 20180042191 A1). 
Regarding claim 17 the modified reference teaches the aeroponic grow system of claim 1.
The modified reference fails to teach wherein the sidewall of the base includes a drain hole and
the bottom wall comprises two opposing surfaces angled toward each other and canted toward the drain hole.
	Gaines teaches wherein the sidewall (4) of the base includes a drain hole (62) and the bottom wall comprises two opposing surfaces angled toward each other (upwardly sloping bottom sections 6).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the base of the modified reference with the sidewall drain and angled surfaces of Gaines in order to facilitate quick and efficient drainage. 
	Blackburn teaches a drain hole (45) and the bottom wall canted toward the drain hole (sloped bottom 42).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the base of the modified reference with the sidewall drain and canted bottom wall of Blackburn in order to facilitate quick and efficient drainage.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Linneberg (US 20180263201 A1) (as cited by applicant in IDS) in view of Tyink (US 20210161091 A1) as applied to claim 1 above and further in view of Liu (CN 110050602 A). 
Regarding claim 18, the modified reference teaches the aeroponic grow system of claim 1 and 
Linneberg teaches wherein the cover includes a vent hole (51).
The modified reference fails to teach wherein one of the wall panels of the bottommost ring 
level includes a vent hole.
	Liu teaches wherein one of the wall panels of the bottommost ring level includes a vent hole (vent hole 5). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the bottommost ring level of the modified reference to include a vent hole as taught by Liu in order to provide proper air flow to the system and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Linneberg (US 20180263201 A1) (as cited by applicant in IDS) in view of Tyink (US 20210161091 A1) as applied to claim 1 above and further in view of Baker (US 20170055473 A1) and Lange (US 20120256018 A1). 
Regarding claim 19, the modified reference teaches the aeroponic grow system of claim 1 and 
Linneberg teaches further including a nutrient solution delivery system comprising: a submersible pump (41) located in the base (40), the pump having a fluidic inlet and fluidic outlet (hose 43), a conduit (70) having a diameter and extending between a proximal end and a distal end; the proximal end being connected to the fluidic outlet (43) of the pump, the conduit (70) extending vertically along a central axis of the system.
	The modified reference fails to teach a spray head connected to the cover; the distal end of the conduit being connected to the spray head such that the conduit is in fluidic communication with the spray head; a spray nozzle in fluidic communication with the spray head and rotatable with respect to a spray head; the spray nozzle having an axis of rotation; the spray nozzle having at least one exit port;
each exit port having a cross-section smaller than the diameter of the conduit and configured to eject fluid tangent to a radial axis to rotate the spray nozzle; the radial axis lying in a plane perpendicular to the axis of rotation.
	Baker teaches a spray head connected to the cover (508).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the modified reference with the spray head being connected to the cover and positioned at the top of the grow system as taught by Baker in order to ensure the plants receive the optimum amount of water. 
	Lange teaches the distal end of the conduit (12) being connected to the spray head such that the conduit is in fluidic communication with the spray head (14); a spray nozzle (22) in fluidic communication with the spray head and rotatable with respect to a spray head (14); the spray nozzle having an axis of rotation (52); the spray nozzle having at least one exit port (nozzle 24, 26 and 28)
each exit port having a cross-section smaller than the diameter of the conduit (see fig 1); configured to eject fluid tangent to a radial axis to rotate the spray nozzle; the radial axis lying in a plane perpendicular to the axis of rotation (see nozzles 24, 26, and 28 and paragraph 0040, an increase in water pressure slightly increases rotation of nozzle head 22).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the modified reference with the spray system of Lange in order to ensure the plants receive the optimum amount of water. 

Regarding claim 20, the modified reference teaches the aeroponic grow system of claim 19.
Lange further teaches wherein the spray nozzle is configured to eject fluid such that fluid strikes the inner surface (rotational ability of the nozzle head of Lange would allow for the ejected water to reach the inner surface of Linneberg)

Regarding claim 21, the modified reference teaches the aeroponic grow system of claim 19 and Linneberg teaches a cover (50).
The modified reference fails to teach wherein the cover has a concave surface.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cover of the modified reference to have a concave shape, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23
Lange further teaches the spray nozzle is configured to eject fluid to strike the concave surface (The rotational ability of the nozzle head of Lange would allow for the ejected water to reach the concave surface). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. The documents noted under the References Cited form but not cited are considered relevant
as they pertain to similar grow towers or spray systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642